Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.
	Claims 1-20 have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The specification should be amended to remove the above objected to language, such as “method for”; “in one embodiment”; “the methods comprise”, etc. The aforementioned language is illustrative but not exhaustive of the language that should be deleted.

Claim Objections
Claim 19 is objected to because the claim does not clearly distinguish between first diverter composition, diverter composition and second diverter composition. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7:
The claim 7 language “substantial” is indefinite because one of ordinary skill in the art cannot determine with specificity to avoid infringement what a “substantial” amount encompasses.  For purposes of examination the “substantial” shall mean .01%.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”).


Nguyen teaches:
A method comprising: introducing a first diverter material comprising polyvinyl alcohol and a plasticizer; abstract teaches diverter; [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
into or adjacent to a permeable zone of a subterranean formation;  [0103] teaches introducing into permeable rocks; [0003] teaches introducing into permeable zones;
5introducing a second diverter material into or adjacent to the permeable zone of the subterranean formation, [0074] teaches introducing multiple kinds of fibers, i.e. a first and second diverter material; 
wherein at least a portion of the first diverter material comprises particles larger than particles of the second diverter material; [0163] teaches particles with two particle sizes, .1 to 1 mm and 1 mm to 10 mm;
and allowing the first diverter material and the second diverter material to at least partially divert at least a portion of a treatment fluid to a different portion of the subterranean formation; this is taught in [0233] but this would happen naturally.

Claim 

102. 
Nguyen teaches:
wherein the first diverter material is a composite material of the polyvinyl alcohol and the plasticizer.  [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14).

Claim 3:
Nguyen teaches:
wherein the second diverter material comprises polyvinyl alcohol.  [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14).

Claim 6. 
Nguyen teaches:
wherein the second diverter material comprises a plasticizer.  [0097] teaches the diverter composition can include a plastizer.

Claim 7:
Nguyen teaches:
wherein the second diverter material does not comprise a 20substantial amount of a plasticizer. [0097] teaches to include .01 % of a plasticizer.



Nguyen teaches:
wherein the first diverter material comprises cylindrical particles, [0081] teaches any shape including rods.

Claim 10:
Nguyen teaches:
wherein the first diverter material at least partially plugs the permeable zone.  There are no positive method steps claimed here and this would happen naturally.

Claim 11:
Nguyen teaches:
wherein the first diverter material is introduced using one or more pumps.  [0061] teaches using pumps.

Claim 12:
Nguyen teaches:
further comprising allowing the first diverter material to at least partially dissolve.  [0013] teaches the diverter can dissolve.

Claim 14. 
Nguyen teaches:
wherein the plasticizer is selected from the group consisting of: glycol, polyethylene glycol, polypropylene glycol, a fatty acid ester, a lactide monomer, a glycolide monomer, a citric acid ester, epoxidized oil, adipate ester, azaleate ester, acetylated 10coconut oil, and any combination thereof.  [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer).

Claim 15. 
Nguyen teaches:
wherein the first diverter material is introduced prior to the second diverter material.  Nguyen teaches the composition may be used in any stage of fracturing [0063], or all stages which would result in the first introduced prior to the second. [0069] teaches “Embodiments of the present invention can include any suitable number of repetitions of bridging agent-fiber diverter formation and subsequent treatment. Repeating cycles of bridging agent-fiber diverter formation and downhole stimulation treatments”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”).


Claim 4. 
Nguyen teaches that a diverter may be 1 mm to 10 mm but does not specifically teach 
wherein the first diverter material comprises particles sized 6 15U.S. mesh (3.36 mm) or larger. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 3.36 mm or larger because Nguyen suggests a range of 1 mm to 10 mm with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen teaches at [0103] that the particulate material is designed to seal pores in the formation and one or ordinary skill in the art would appreciate that different pore sizes require different size diverter particles.

Claim 5. 
Nguyen teaches that a diverter may be 1 mm to 10 mm and .1 to 1 mm, two different sizes but does not specifically teach 
wherein the second diverter material comprises particles sized 8 15U.S. mesh (2.38 mm) or smaller. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 2.38 mm or smaller because Nguyen suggests a range of 1 mm to 10 mm and .1 mm to 1 mm with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen teaches at [0103] that the particulate material is designed to seal pores in the formation and one or ordinary skill in the art would appreciate that different pore sizes require different size diverter particles.

Claim 9:
Nguyen teaches shavings, flakes ribbons strips etc. at [0081]. [0078] teaches any suitable length such as 20 mm and various diameters.
Nguyen does not specifically teach a range of aspect ratio of 20:1 or less.  
Because Nguyen teaches a wide variety of length and thicknesses, which would result in an aspect ratio of some having 20:1 or less it would have been obvious to one having ordinary skill in the art to modify Nguyen and use aspect ratios of 20:1 or less with a reasonable expectation of success as a matter of obvious design choice since Applicant has not stated that this particular aspect ratio solves any stated problem or produces unexpected results.

Claim 513. 
Nguyen does not teach:
wherein the first diverter material has a particle size distribution of about 2 to 8 U.S. mesh (2.38 mm to 5 mm) but does teach a particle size distribution of 1 mm to 10 mm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 2.38 mm to 5 mm because 

Claim 16. 
Nguyen teaches:
A method comprising: introducing a first treatment fluid comprising an aqueous base fluid and a first diverter 15material comprising polyvinyl alcohol and a plasticizer; [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
into or adjacent to a permeable zone of a subterranean formation, [0103] teaches introducing into permeable rocks; [0003] teaches introducing into permeable zones;
and allowing the first treatment fluid to at least partially divert at least a portion of a second treatment fluid to a different portion of the subterranean formation; this is taught in [0233] but this would happen naturally..  
Nguyen teaches that a diverter may be 1 mm to 10 mm but does not specifically teach 
wherein the first diverter material comprises particles sized 6 15U.S. mesh (3.3 mm) or larger. 
diverter material comprises particles sized 6 U.S. mesh or larger; 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Potapenko et al. US PG PUB 2015/0315886 (hereinafter “Potopenko”).
Nguyen is relied upon as discussed above.

Claim 2017. 
Nguyen does not specifically teach:
wherein the first treatment fluid further comprises a second diverter material comprising particles sized 8 U.S. mesh or smaller.  
Potopenko teaches diverter materials comprising Applicant’s claimed polyvinyl alcohol, see [0038]. Applicant’s claimed 6 mesh or larger and 8 mesh or smaller equates to particles having a size of larger than 3.36 mm and smaller than 2.38 mm. Potopenko teaches at paragraphs [0012]to [0022] to use at least two different sized particles of PVOH diverter 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify either Nguyen and/or Potopenko and use Applicants claimed 2 sizes of 3.36 and 2.38 because the Nguyen teaches to use multi-modal PVOH diverter particles in this range and Potopenko also teaches many benefits of using two different sizes to effectuate a desired degree of permeability and packed volume fraction as a matter of routine optimization of a known parameter.

Claim 18. 
Nguyen teaches:
wherein the first diverter material at least partially plugs the permeable zone. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].
	
	Claim 19. 
Nguyen teaches:
A method comprising: introducing a first diverter composition into or adjacent to a permeable zone of a subterranean formation, [0064] teaches the diverter comprises a 
 wherein the first diverter composition comprises:  5a first diverter material comprising polyvinyl alcohol and a plasticizer,  [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
and allowing the diverter composition to at least partially divert at least a portion of a treatment fluid to a different portion of the subterranean formation. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].
Nguyen teaches two different sizes of diverter particles that include .1 mm to 1 mm and 1 mm to 10 mm but does not specifically teach: 
wherein the first diverter material comprises particles sized 6 U.S. mesh (3.36 mm) or larger; and a second diverter material comprising particles sized 8 U.S. mesh (2.38 mm) or smaller. 
Potopenko teaches diverter materials comprising Applicant’s claimed polyvinyl alcohol, see [0038]. Applicant’s claimed 6 mesh or larger and 8 mesh or smaller equates to particles having a size of larger than 3.36 mm and smaller than 2.38 mm. Potopenko teaches at paragraphs [0012]to [0022] to use at least two different sized particles of PVOH diverter particles for a variety of beneficial reasons, including matching the varying pore sizes of the formation so a desired degree of permeability may be achieved. Potopenko also teaches in those paragraphs that one of ordinary skill in the art may calculate and achieve a desired 

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify either Nguyen and/or Potopenko and use Applicants claimed 2 sizes of 3.36 mm and 2.38 mm because the Nguyen teaches to use multi-modal PVOH diverter particles in this range and Potopenko also teaches many benefits of using two different sizes to effectuate a desired degree of permeability and packed volume fraction as a matter of routine optimization of a known parameter.

Claim 1020. 
	Nguyen teaches:
wherein the first diverter material at least partially plugs the permeable zone. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. WO 2017/123937 teaches diverter particles comprising diverter material and a plasticizer. The size of the diverter is variable.
2. US PG PUB 2014/0374106 teaches diverter materials having various aspect ratios that comprise PVOH and plasticizers. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Examiner, Art Unit 3674